Citation Nr: 1128360	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  03-18 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUE

Entitlement to service connection for a skin condition on the legs.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claim for service connection for a skin condition on the legs.

This appeal was previously before the Board and the Board remanded the claim in March 2006 and July 2010 for additional development.  The case has been returned to the Board for further appellate consideration.

In February 2006, a Central Office hearing before the undersigned Veterans Law Judge was held in Washington, D.C.  A transcript of that hearing is of record.

In a November 2010 supplemental claim, the Veteran raised the issues of increased evaluations for posttraumatic stress disorder, residuals of right hand fracture, and inclusion cyst of the right hand; and entitlement to service connection for Hepatitis C, sleep apnea, and hypertension; and entitlement to benefits for unemployability.  Further, the issue of entitlement to service connection for tinea pedis and oncychomycosis on the feet has been discussed by the Veteran's representative.  Each of the aforementioned issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Although further delay is regrettable, after a review of the record, the Board observes that further development is still required prior to adjudicating the Veteran's claim for a skin condition on the legs.

In the July 2010 remand, the Board noted that in July 2007, the Veteran submitted an Authorization for Use and/or Disclosure of Member/Patient Health Information for Kaiser Permanente.  On the form, he indicated that his medical record number was unknown.  In September 2008, the AMC received a response from Kaiser Permanente which said that the patient cannot be found because the Kaiser medical number is needed.  The Board instructed the RO/AMC to advise the Veteran that VA was unable to obtain treatment records from Kaiser Permanente and request that he provide a medical number and any additional necessary release.  The Board directed that if the Veteran provided the required medical number and any additional necessary release, VA was to again request the Veteran's treatment records from Kaiser Permanente.  

The Board notes that in compliance with the Board's remand instructions, the RO/AMC did request that the Veteran provide his medical number for Kaiser Permanente in both a July 2010 notice letter and an August 2010 telephone contact.  The Veteran indicated in August 2010 that he did not have or remember the medical number and did not have the records on hand.  However, in November 2010, subsequent to the issuance of the August 2010 supplemental statement of the case and certification of the appeal to the Board in September 2010, the Veteran provided a VA Form 21-4142, Authorization and Consent to Release Information to the VA, for Kaiser Permanente, which included the required medical number.  The Veteran also attached a document dated in December 2001 which contained an address for Kaiser Permanente.  However, VA has not attempted to request the Veteran's treatment records from Kaiser Permanente.  On remand, the RO/AMC should seek to obtain such records.



Accordingly, the case is REMANDED for the following action:

1.  After securing any additional necessary release form, the RO/AMC should obtain all available treatment records from Kaiser Permanente identified by the Veteran. 

2.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



